DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese Document (07-278992; see applicant provided machine translation).
The Japanese document teaches a braid (overview) comprising: 
a core part (Paragraph 21; Example 1; aramid filament yarns) and 
a sheath part (Paragraph 21; Example 1; polyester filament yarn),
wherein the core part comprises a high strength fiber (a) having a fineness of 300 to 4,000 dtex (Example 1: 1500 denier) and a tensile strength of 12 cN/dtex or more (Overview; >18 g/den), and
the sheath part comprises a colored synthetic fiber (all filaments have a natural color provided by the material utilized) (b) having a fineness of 60 to 1,000 dtex (Example 1: 500 denier) and a tensile strength of less than 12 cN/dtex (Overview; <12g/den), and the sheath part has a braid-like structure (Example 1: singly braided).
12 shots).
In regards to Claim 7, the Japanese document teaches the high strength fiber (a) comprises at least one fiber selected from the group consisting of a liquid crystalline polyester fiber, an aramid fiber, a PBO fiber, an ultra-high molecular weight polyethylene fiber, and a high strength polyvinyl alcohol fiber (Overview; aramid, wholly aromatic polyester).
In regards to Claim 8, the Japanese document teaches the high strength fiber (a) comprises a liquid crystalline polyester fiber (Overview; wholly aromatic polyester).
In regards to Claim 11, the Japanese document teaches the colored synthetic fiber (b) comprises at least one fiber selected from the group consisting of a polyester fiber, a polyolefin fiber, a polyamide fiber, and a polyvinyl alcohol fiber (Overview; polyamide or polyester).
In regards to Claim 12, the Japanese document teaches the braid is a fiber product (Overview; used for high speed Jacquard machines, which would produce a woven product).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Document (07-278992; see applicant provided machine translation).
While the Japanese document essentially teaches the invention as detailed above, it fails to specifically list the myriad measurements and properties of the resultant braid.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the .
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Document (07-278992; see applicant provided machine translation) in view of Ruf (20020189035).
While the Japanese document essentially teaches the invention as detailed, it fails to specifically teach utilizing a pigment spun-dyed filament for the sheath.  Ruf, however, teaches that it is well known that polyamides and polyesters are spun-dyed as a matter of routine (Paragraphs 3-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have spun-dyed the sheath filaments, so as to provide uniform dye penetration.  The ordinarily skilled artisan would have appreciated the benefits of the filaments being spun-dyed, and known to provide them as such.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, of the cited art, Nakanishi (20100229456) Figure 1, Abstract and Foote et al (4321854) Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732